                                           Case 4:21-cv-05786-PJH Document 4 Filed 09/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEVIN COLE JACKSON,                             Case No. 21-cv-05786-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL
                                                 v.
                                   9
                                                                                         Re: Dkt. No. 2
                                  10     DEPARTMENT OF TREASURY, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner in Pennsylvania proceeding pro se, filed a civil action.

                                  14   Plaintiff was sent a notice that he had not paid the filing fee or applied for leave to

                                  15   proceed in forma pauperis (“IFP”) and he was allowed twenty-eight days to either pay the

                                  16   fee or file the application. A copy of the court’s form for applications to proceed IFP was

                                  17   provided with the notice. Twenty-eight days has passed, and plaintiff has not submitted

                                  18   any filing or otherwise communicated with the court. This case is therefore DISMISSED

                                  19   without prejudice. The pending motion (Docket No. 2) is DISMISSED as moot.

                                  20          IT IS SO ORDERED.

                                  21   Dated: September 13, 2021

                                  22

                                  23                                                              /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  24                                                             United States District Judge
                                  25

                                  26

                                  27

                                  28
